Citation Nr: 0512334	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral verruca 
plantaris.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

In June 1999, the RO received the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and for bilateral verruca plantaris (claimed as foot 
problems).  In a February 2000 rating decision, the RO denied 
the claims.  The veteran disagreed with the February 2000 
rating decision and his appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2000.  

In May 2003, the Board remanded these issues for further 
evidentiary development.  For reasons that will be discussed 
in more detail below, the requested development could not be 
accomplished.  The RO issued a supplemental statement of the 
case (SSOC) in October 2003 that continued the previous 
denials.  

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its May 2003 decision included denials on the 
merits as to the issues of entitlement to service connection 
for a left ankle disorder, an eye disorder and tinnitus.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2004).  Accordingly, those issues will be addressed no 
further herein.

In its May 2003 decision, the Board noted a reference by the 
veteran to a right ankle problem.  The veteran was encouraged 
to contact the RO if he in fact intended to raise this as a 
service connection claim.  Since that time, the record does 
not reflect that the veteran has contacted the RO as to that 
issue.

FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA rating purposes.  

2.  Competent medical evidence does not reveal that the 
veteran's verruca plantaris is causally related to an injury 
or disease incurred in military service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not aggravated as a result 
of the veteran's active military service.  38 U.S.C.A. §§ 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2004).

2.  Verruca plantaris was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and bilateral verruca plantaris. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  The VCAA eliminated the concept of a well-
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in a September 2001 rating decision, 
and in the subsequent SSOCs, the RO denied service connection 
for both claimed disorders based on the substantive merits of 
the claims.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2001 rating decision, and by the 
September 2001 and October 2003 SSOCs of the pertinent law 
and regulations, of the need for additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  These matters were specifically 
addressed by the Board in its May 2003 remand.  More 
significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
stated what evidence had already received; and, it provided a 
description of the kinds of evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2001 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The 
letter also informed the veteran that the RO would "assist 
you in providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2001 letter told the veteran 
to provide "the full name of the person, agency, or company 
who has any/all relevant records; the complete address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the April 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" [as 
stated in 38 C.F.R. § 3.159 (b)], it did request that he 
"tell us about any additional information or evidence that 
you want us try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation].  

The Board finds that the April 2001 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to initial 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
February 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in April 2001, 
the RO readjudicated his claim in a September 2001 rating 
decision.  Thus, any VCAA notice deficiency has been 
rectified.  See also Mayfield, supra [timing errors do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled; any timing-of-notice error 
was sufficiently remedied and cured by the subsequent 
provision of notice by the VA regional office, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by 
VA].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The RO requested and obtained the veteran's service medical 
records and identified outpatient treatment records.

In response to a June 1999 request from VA for evidence, the 
veteran identified records from Dr. I.M., Dr. J.L.C., Dr. 
E.R.S., Dr. J.J.G., Dr. N.V. and Dr. J.P..  The RO requested 
these records in July 1999.  Dr. J.P. submitted the veteran's 
records in August 1999.  Also in August 1999, Dr. I.M. 
responded that he had no records for the veteran, and Dr. 
E.R.S. responded that he had no records prior to September 
1995.  The remaining physicians did not respond, and the RO 
notified the veteran of this in August 2000.  He was 
therefore accorded the opportunity to furnish those records 
himself.  See 38 C.F.R. § 3.159(e) (2004).  He did not do so.

In response to the Board's May 2003 remand the veteran was 
scheduled for a VA examination on October 3, 2003.  The 
veteran was notified of the time and place to appear for the 
examination; he failed to appear and has since made no 
contact with the RO.

The Board notes that the veteran's representative argued in a 
March 2005 informal hearing that the veteran was not notified 
of the time and place to report for the examination.  The 
representative referred to a September 23, 2003 letter from 
the RO to the veteran (contained in the claim file), 
informing him that he would notified in writing or by phone 
by the VA medical facility that would conduct the 
examination, of the exact date, time, and place of the 
examination.  The veteran's representative argued that there 
is no evidence that the veteran was actually notified by the 
VA medical facility of the exact time and place to report.  
He also argues that a 10-day notice was insufficient.  

While the record does not contain notice from the VA medical 
facility of the specific time and place to report for the 
scheduled examination, this is to be expected, as such notice 
was not generated by the RO.  Indeed, the RO indicated in the 
September 2003 letter that the notice might be in the form of 
a phone call.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley, supra, [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examination was either sent 
or phoned to the veteran.

With respect to the representative's assertion that 10 days 
notice of an examination was insufficient, this appears to be 
contradictory to the representative's previous assertion that 
the veteran did not receive any notice at all.  In any event, 
the veteran could easily have rescheduled the examination if 
the date did not suit him.  

Furthermore, the contentions of the veteran's representative 
appear to be based on mere speculation.  A review of the 
record shows no communication from the veteran to VA on this 
or any matter since he perfected his appeal.  There is also 
no indication in the record that the veteran has communicated 
with his representative.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655 (2004).  The claim will be decided based on 
the evidence of record.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted medical evidence in his 
possession in January 2001.  He was informed of his right to 
a hearing and was presented several options for presenting 
personal testimony; he indicated in his September 2001 VA 
Form 9 that he did not want a Board hearing, and he never 
requested a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additional law and regulation will be set forth where 
appropriate below.




1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends that he has a bilateral hearing loss 
disability that predated service and was aggravated during 
his military service.

Pertinent Law and Regulations 

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 5 
Vet. App. 155.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

As the Board noted in its May 2003 remand, hearing loss was 
noted at the time of the veteran's entry into service.  On 
examination in February 1977, the veteran's puretone averages 
were as follows: 

HERTZ	500	1000	2000	3000	4000 
RIGHT	25	15	15	n/a	50
LEFT		35	25	25	n/a	60

The findings at entrance qualify as a disability for VA 
purposes; the auditory threshold in at 4000 Hertz is 40 
decibels or greater.  See 38 C.F.R. § 3.385 (2004).  
Therefore, the presumption of sound condition at enrollment 
does not apply.  
See 38 U.S.C.A. § 1111 (West 2002).  In essence, the Board's 
finding on this matter means that, in order for the second 
Hickson element to be met, the evidence must show in-service 
aggravation of a disease or injury, rather than in-service 
incurrence of such disease or injury.  However, as discussed 
immediately below, the question of in-service aggravation is 
moot, because element (1), current disability, is not 
satisfied.  Therefore, the question of aggravation cannot be 
reached.  

As discussed in the May 2003 remand, the record does not 
contain a current audiometric evaluation that is usable for 
VA rating purposes.  A February 2000 evaluation submitted by 
the veteran includes a diagnosis of moderate high frequency 
sensorineural hearing loss in both ears.  However, that 
report does not include numeric values for pure tone 
thresholds, nor does it contain averages for the four 
frequencies specified in the regulations.  The February 2000 
examiner expressed his findings in a graphical format that is 
imprecisely recorded and requires interpretation.  The report 
is therefore useless.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) [the Board may not interpret graphical 
representations of audiometric data]; see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

Moreover, the imprecise nature of the diagram used by the 
February 2000 examiner means that any interpretation would 
now be unreliable.   See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

The Board remanded this issue in May 2003 so that an 
audiometric examination could be conducted, with results that 
would satisfy the pertinent VA regulations.  The veteran did 
not report for that examination, and he has since made no 
contact with VA.  

As stated above, service connection for impaired hearing 
shall only be established when hearing status as determined 
by audiometric testing meets specified pure tone and speech 
recognition criteria.  See 38 C.F.R. § 3.385; see also 
Hensley, 5 Vet. App. at 158.  A diagnosis of hearing loss is 
insufficient by itself to establish entitlement to service 
connection.    

Hickson element (1) requires evidence of a "current 
disability."  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Degmetich, 104 F.3d 
1328 and Chelte, 10 Vet. App. 268.  As the record contains no 
findings that satisfy the requirements for a current hearing 
loss disability under VA regulations, the Board finds that a 
current disability has not been shown.  In the absence of 
competent medical evidence which documents a hearing loss 
disability that meets VA standards, service connection may 
not be granted.  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

As was discussed above, the veteran failed without good cause 
to report for a VA examination which was scheduled pursuant 
to the Board remand for the precise purpose of ascertaining 
whether a current hearing loss in fact existed.  Under such 
circumstances, the claim must be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).  As the 
record contains no competent and probative evidence that the 
veteran has a current hearing loss disability that is 
recognized as such by VA, the Board finds that the first 
Hickson element has not been met.

Because the first Hickson element has not been met, the Board 
need not address the remaining elements, as service 
connection cannot be granted, regardless of whether or not 
they are met.  The Board notes in passing that part of the 
reason for its May 2003 remand, in addition to possibly 
providing evidence of a current disability, was to obtain an 
opinion on the issue of in-service aggravation, and a medical 
nexus opinion.  As the veteran did not report for the 
scheduled examination, the record contains no competent 
medical evidence as to either element.

There is no evidence that the veteran's address has changed; 
the veteran has not submitted a change of address, nor has 
any mail to the veteran been returned as undeliverable.  To 
the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In summary, because none of the elements necessary for 
service connection have been met, the Board finds that a 
preponderance of the evidence is against the claim.  Service 
connection for hearing loss is therefore denied.

2.  Entitlement to service connection for bilateral verruca 
plantaris.

The veteran also seeks service connection for verruca 
plantaris.  He contends that while in Korea, he developed 
foot fungus, which has persisted and worsened since service.  
He attributes his current verruca plantaris to his history of 
foot fungus.

Pertinent Law and Regulations 

The general law and regulations governing service connection 
have been set out above.

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to verruca plantaris.  Dr. 
R.M.G. conducted a podiatric examination in September 1999 
and found multiple verruca covering the heels and forefoot of 
both feet.  He noted that there could be up to 200 lesions.  
VA outpatient treatment records in March 2000 show a finding 
of plantar keratosis with keratotic tissue.  The lesions were 
described as verrucoid in growth pattern with no pinpoint 
bleeding or interdigital maceration.  Accordingly, the first 
Hickson element is satisfied by competent medical evidence.  

With respect to the second Hickson element, in-service 
disease or injury, the Board can identify nothing in the 
evidence pertinent to service to establish or even suggest 
that the veteran suffered the onset of verruca plantaris 
during his military service.  The service medical records are 
entirely negative as to such a diagnosis.  Indeed, the 
veteran's service separation examination, conducted in 1981, 
contains a finding of normal feet and lower extremities.  
However, service medical records show multiple in-service 
diagnoses of athlete's foot, in March 1980, August 1980, 
October 1980, April 1981 and May 1981.  Accordingly, while 
verruca plantaris is not shown to have been diagnosed in 
service, to the extent that there existed in-service 
diagnoses of athletes foot and tinea pedis/fungus infection, 
the Board finds that the second Hickson element is met.

Turning to the third element, medical nexus, there is of 
record no medical opinion which serves to link the current 
diagnosis of verruca plantaris and the veteran's military 
service from 1977 to 1980, including the diagnosis of tinea 
pedis during that time.  The Board remanded this issue in May 
2003 to obtain a medical opinion as to whether the veteran's 
current verruca plantaris was related to any of the 
conditions noted during service.  The veteran failed to 
report for that examination.  Consequently, the record 
contains no competent and probative medical nexus evidence.  

In September 1999, Dr. R.M.G. reported the veteran's chief 
complaint of foot problems for years and years.  However, 
this is merely a recitation of the veteran's statements, and 
is not a medical nexus opinion.  The Court has specifically 
held that "[e]vidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The veteran evidently seeks to substitute evidence of 
chronicity and continuity of symptomatology for competent 
medical nexus evidence.  See 38 C.F.R. § 3.303(b), discussed 
above.  That is, he in essence contends that his in-service 
foot problems existed continuously thereafter and have now 
assumed the form of verruca plantaris.
However, the chronicity provision of 38 C.F.R. § 3.303(b) 
only applies where the evidence shows that the claimant had a 
chronic condition still has such condition.  
Because the diagnoses in service and currently are different, 
the Board finds that the chronicity provision does not apply.  

Moreover, there is no competent medical evidence of 
continuity of symptomatology since service.  Although the 
March 2000 podiatric examiner noted that the veteran 
complained of multiple warts on the soles of both feet, 
present since the service, was a mere recitation of the 
veteran's statements.  The examiner designated the statement 
as a complaint of the veteran, and there is no indication 
that any of the veteran's records were reviewed.  See 
LeShore, supra; see also Swann v. Brown,
 5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  

The veteran was specifically notified by letter from the RO 
in June 1999 that he needed to provide evidence (preferably 
medical) showing that verruca plantaris had existed 
continuously since he was discharged from service.  This the 
veteran failed to do.  The evidence subsequently identified 
and submitted by the veteran shows that he was first 
diagnosed with verruca plantaris in September 1999, close to 
two decades after he left military service.  

The Board finds it significant that the veteran did not 
report verruca plantaris either to medical personnel or to 
his health care providers until he filed his June 1999 claim, 
almost two decades after service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  Based on the 18-year lapse between separation from 
service and the first record of post-service treatment for 
verruca plantaris, the Board finds that continuity of 
symptomatology has not been demonstrated.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that a claimant must provide a competent medical 
nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  In this case, no such competent medical 
evidence has been presented.

In short, for reasons stated above, the Board finds that 
Hickson element (3) has not been met, either based on the 
existence of competent medical nexus evidence which serves to 
link the in-service diagnoses of tinea pedis with the current 
diagnosis of verruca plantaris, or on continuity of 
symptomatology after service. 
The veteran's claim fails on that basis.

In summary, the Board finds that a preponderance of the 
evidence is against a showing that the veteran's verruca 
plantaris resulted from active service.  The veteran's claim 
of entitlement to service connection for verruca plantaris is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral verruca plantaris is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


